 

Execution Copy

 

 

DEED OF AMENDMENT TO LOAN NOTE TRANSACTION DOCUMENTS

 

by and between

 

CODAOCTOPUS GROUP, INC.,

 

and

 

CCM HOLDINGS LLC

 



 



 

Dated: 30 October 2015

  



 

 

 

 

 

Contents         Clause         1 Interpretation 2 2 Consent to Amendment 3 3
Amendment 3 4 Further Covenants And Agreement 4 5 Representation and Warranties
5 6 Binding Effect. 6 7 Incorporation by Reference. 6 8 Further Assurances. 6 9
No Alteration. 6 10 Electronic Signatures and Transmissions 6

 

 

 

 

THIS DEED OF AMENDMENT is dated 30 October 2015

 

Parties

 

(1) Coda Octopus Group, Inc., a Delaware corporation, whose principal place of
business is at 4020 Kidron Road, Suite #4, Lakeland, Florida 33811 (“COGI” or
“Issuer”); and     (2) CCM Holdings LLC (a New Jersey limited liability company)
with its principal place of business at 376 Main Street, PO Box 74, Bedminster,
NJ 07921 (“CCM” or “Noteholder”)

 

together “Parties” or alone “Party”

  

WHEREAS:-

 

  (A) COGI issued Loan Note Instrument on or around 21 February, 2008
constituting the issue of USD 12,000,000 Convertible Loan Notes due 21 February
2015 (each Note having a nominal value of USD100,000).         (B) The due date
was extended to August 21, 2016 pursuant to Deed of Amendment between the
Parties entered into on or around August 18, 2014.         (C) The Company
redeemed USD 2,000,000 of the Principal Amounts         (D) The Principal Amount
Outstanding as of the date of this Deed is USD 10,000,000.         (E) In
addition to the Principal Amount the Issuer owes the Noteholder certain
redemption premium and other interest payment relating to the Notes.         (F)
CCM are the current Noteholder.         (G) COGI and the Noteholder are desirous
of modifying certain definitions and terms of the Transaction Documents
including the Loan Note Instrument.

 

1

 

 

  (H) The Transaction Documents provide for all alterations to the terms and
conditions of the said Loan Notes to be by consent of the Noteholder.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged by each Party hereto, the Issuer and the
Noteholder agree to the amendments contained herein. The Parties intend that
these stated modifications are binding from the Effective Date.

 

Agreed terms

 

1. Interpretation     1.1 The definitions and rules of interpretation in this
Clause apply in this Deed.

 

Effective Date: means October 30, 2015

 

Form: an application with the US Securities and Exchange Commission (SEC) in the
form of either a Form 10 or Form S-1.

 

Parties: means COGI and CCM and a “Party” either COGI or CCM.

 

Redemption Premium: The premium payable on the Notes as specified under Clause
3.5 of the Loan Note Instrument and which at the date of this Deed of Amendment
is USD 3,558, 135.80 rounded down to USD 3,558,135.

 

Redemption Amount: the amount required to be paid by the Issuer under clause 4.5
of this Deed and which shall be USD 2,000,000 payable in accordance with clause
4.6 of this Deed.

 

Transaction Documents: means the Subscription Agreement, the Loan Note
Instrument, the Deed of Guarantee, the Debentures, the Floating Charges, the
Lock-up Agreements, the Security Agreement, the Confidentiality Agreement, the
Intercreditor Deed, and all other documents entered into in connection with any
of them (and all of which were entered into on or around 21 February, 2008) and
the Deeds of Amendment entered into on April 30, 2012 and August 18, 2014
respectively and this Deed of Amendment.

 

2

 

 

Trading Market: the following markets or exchanges on which the Common Stock is
listed or quoted for trading on the date in question: the American Stock
Exchange, the Nasdaq Capital Market, The Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or any other similar or equivalent
market.

 

Capitalized terms used in this Deed of Amendment (including in the Preamble)
which are not otherwise defined herein shall have the meanings ascribed to such
terms in the Transaction Documents.

 

1.2 Clause and schedule headings do not affect the interpretation of this
Agreement.     2. Consent to Amendment     2.1 The Notes and all outstanding
obligations provided for under the Transaction Documents fall due on August 21,
2016.     2.2 The Loan Note Instrument provides for modifications to the said
Loan Note Instrument and other Transaction Documents to be by consent of the
Noteholder and the Issuer.     2.3 By signing this Deed of Amendment the Issuer
and the Noteholder consent to the modifications documented in this Deed of
Amendment.     2.4 With effect from the Effective Date the Transaction Documents
shall be construed as including this Deed of Amendment and the definition of
Transaction Documents shall be amended from the Effective Date accordingly.    
3. Amendment

 

AMENDMENT OF DEFINITION OF FINAL MATURITY DATE

 

3.1 In consideration for the further promises and covenants set out in Clause 4
herein, the Noteholder consents to the Amendment as set out in Clause 3.2.

 

3

 

 

3.2 The definition of “Final Maturity Date” contained in the Amendment to Loan
Note Instrument dated 18 August 2014, paragraph 3.1.1 shall be deleted in its
entirety and replaced with the following new definition:

 

“3.1.1. 1 November 2017, or if such date is not a Business Day on the
immediately preceding Business Day (“Final Maturity Date”)” [END OF AMENDMENT TO
3.1.1.]

 

4. Further Covenants And Agreement     4.1 The Parties agree that the
outstanding Redemption Premium only shall be converted into Common Stock at a
conversion of price of USD eleven cents. Nothing in this Deed shall be construed
as an amendment of the Conversion provisions (Schedule 3) of the Loan Note
Instrument which provides for the Conversion of the Notes (not the Redemption
Premium) at a Conversion Price of USD 1.05.     4.2 The Company shall cause
32,346,682 shares of Common Stock to be issued to CCM in lieu of the Redemption
Premium. This issuance shall be no later than March 1, 2016. Upon issuance of
the Common Stock, CCM irrevocably accepts this as full and final settlement of
the Redemption Premium. The Company’s indebtedness under the Loan Note
Instrument thereafter (as of February 10, 2016) shall be USD 10,957,122.18.    
4.3 The Issuer covenants that it will use all commercially reasonable efforts to
file either a Form 10 or Form S-1 within 6 months from 1 March 2016 but in any
event no later than twelve (12) months from the 1 March 2016. The Issuer shall
do all things that are commercially reasonable and within its powers to cause
the said Form to be effective including answering all questions and provide all
such information as the SEC may require to consider and declare the Form
effective.     4.4 Once effective, the Issuer shall use reasonable endeavours to
maintain its SEC reporting status for a minimum of five (5) years.

 

4

 

 

4.5 The Issuer covenants to reduce the Principal Amount Outstanding by the
Redemption Amount bringing the Principal Amount Outstanding to USD 8,000,000.  
  4.6 The Issuer further covenants to pay the Redemption Amount in ten (10)
equal monthly instalment of USD 200,000 with effect from 31 March 2016. The
final instalment payment shall be 31 December 2016. Notwithstanding, the Company
reserves the right (but not obligation) to clear the Redemption Amount prior to
31 December 2016.     4.7 The Issuer covenants to carry on in good faith to seek
the timely refinancing of the Principal Amount Outstanding. The Issuer shall
provide the Noteholder with quarterly update on progress made in securing the
refinancing.     4.8 The Issuer covenants that it will use all commercially
reasonable efforts to cause the Common Stock to be listed on a Trading Market
within 12 to 18 months from 1 March 2016.     4.9 The material breach of any of
the obligations set out in this Clause 4 shall constitute an Event of Default
within the meaning of the Transaction Documents.     5. Representation and
Warranties     5.1 The Noteholder represents that it is the lawful owner of the
Notes and that an Extraordinary Resolution authorising it to enter into this
Deed has been passed and duly signed and authorised on or before the date
hereof.     5.2 The Noteholder further represents that in entering into this
Deed of Amendment it has the right, power and authority to do so and more
particularly to agree to the modifications of the obligations of COGI under the
Loan Note Instrument and no further authorization or consents are required to
enter into this Deed of Amendment under which the rights of the Noteholder
against COGI are being modified.

 

5

 

 

6. Binding Effect.

 

Each of the Parties undertake that they are authorized to enter into this
Agreement and when executed will be legally binding on each of the Parties
hereto.

 

7. Incorporation by Reference.

 

The following provisions contained in the Loan Note Instrument shall be deemed
incorporated by reference herein and shall be read and construed as separately
and directly applicable to this Agreement:

 

(a)Condition 8 (LAW).

 

8. Further Assurances.

 

Each of the Parties shall execute such documents and perform such further acts
(including, without limitation, obtaining any consents, exemptions,
authorizations or other actions by, or giving any notices to, or making any
filings with, any governmental authority or any other Person) as may be
reasonably required or desirable to carry out or to perform the provisions of
this Deed.

 

9. No Alteration.

 

All other terms and conditions of the Loan Note Instrument and the Transaction
Documents shall remain unaltered.

 

10. Electronic Signatures and Transmissions

 

This Deed may be transmitted in electronic format and shall not be denied legal
effect because it was formed or transmitted in whole or in part, by electronic
means. An electronic, digital or electronically transmitted signature
(collectively, Electronic Signature”) will be deemed an acceptable original for
purposes of consummating this Deed and binding the party providing such
Electronic Signature.

 

6

 

 

IN WITNESS whereof this Deed has been duly executed the day and year first
before written.

 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

7

 

 

Executed as a deed by Coda

Octopus Group, Inc., acting by

Annmarie Gayle, a director, and Geoff

Turner, a director

              ANNMARIE GAYLE     Director                 GEOFF TURNER    
Director

 

[image_010.jpg] 

 [image_011.jpg] 

  

8

 

 

[image_012.jpg] 

 

 [image_013.jpg]

 



 9  

  

 